DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 are pending and are allowed. 
Priority

    PNG
    media_image1.png
    128
    523
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 3/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,759,787 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ming He on 2/25/2021. The amendments are as follows: 

IN THE SPECIFICATION
Page 1, lines 7-8, DELETE “, the disclosures of which are incorporated herein by reference in their entirety”

IN THE CLAIMS
Claim 2, line 1, directly after “cancer,” INSERT “wherein the tumor or cancer is associated with EZH2 overexpression,”

Allowable Subject Matter
Claims 1-4 are allowed. The following is an examiner’s statement of reasons for allowance: 
The instant invention is drawn to a method of using  compound 2, 
    PNG
    media_image2.png
    331
    321
    media_image2.png
    Greyscale
 , for treating a tumor/cancer by inhibiting EZH2. The closest prior art to the instant invention WO 2011/140325, which teaches compounds of formula (I), 
    PNG
    media_image3.png
    315
    244
    media_image3.png
    Greyscale
, for treating cancer. See, e.g., Abstract. Example 37, 
    PNG
    media_image4.png
    207
    202
    media_image4.png
    Greyscale
(p. 65) is representative, wherein the compounds taught by ‘325 have a alkyl benzimidazole instead of a benzofuran substituted with the amino group 
    PNG
    media_image5.png
    142
    98
    media_image5.png
    Greyscale
 as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626